Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed 05/09/2022. Claims 1-20 are presently pending and are presented for examination.
Information Disclosure Statement
The Information Disclosure Statement filed on 04/18/2022 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
Response to Arguments
Applicant's arguments filed 05/09/2022 have been fully considered but they are not persuasive.
Regarding applicant’s arguments with respect to independent claims 1, 9 and 16
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Moreillon discloses “the method comprising: computing an error signal as a difference between the target steering angle and an actual steering angle;” (See Moreillon [0067] “The angular deviation calculating portion 62A calculates a deviation Δθ(=θ.sub.cmd−θ) between the target steering angle θ.sub.cmd and the actual steering angle θ calculated by the speed reduction ratio divider 50”). It would have been obvious to have modified Moreillon, in view of Ohno, to incorporate computation of a control output term of a motor with an integral control term plus an initial value as known in the art. The examiner interprets this as computing the error signal of a motor, through a known method as disclosed by Moreillon. Further, the secondary reference Ohno, Col. 10, L. 54-60 discloses computation of a torque deviation as a difference between a target torque and an estimated (actual) torque, which the examiner interprets as an error signal of a motor, a. 
Moreillon discloses “computing a feedback term as a function of the actual steering angle;” (See Moreillon [0015] “In the preferred embodiment of the present invention, the second setting portion includes a feedback control torque calculating portion that performs a predetermined feedback calculation on the angular deviation to calculate the feedback control torque,”) The actual steering angle is needed to determine the deviation, thus feedback is determined as a function of the actual steering angle.
Ohno discloses “computing a control output signal using an integral control term based upon an integral of the error signal plus an initial value;” At least reconsider Col. 15 L. 37-41 “Further, in the present embodiment, as described with reference to FIG. 4, the control device 100 updates, based on the initial value αflt* for the voltage phase command value, the integral value of the PI controller 205 that executes the feedback control in the voltage phase controlling portion 2.” Disclosing calculation of a control output signal Col. 1, L. 50-55 “The electric motor control method includes a current controlling step of outputting a voltage command value for the current vector control by calculating a feedback command value and a feedforward compensation value based on a torque command value for the electric motor.” via the feedback control, by using an integral control term plus an initial value. 
Ohno discloses “computing the initial value of the integral control term based on the feedback term and the feedforward term;” At least reconsider Ohno Fig. 6 Char. S8 “Calculating the initial value for the voltage phase command value by use of the feed forward compensation values and the feedback command values after the filtering process.” Disclosing an initial value for a control output may be calculated based upon a feedback and a feedforward term. Moreillon discloses “computing a feedforward term as a function of the target steering angle;” (See Moreillon [0070] “The feedforward controller 63 includes an angular acceleration calculating portion 63A and an inertia multiplier 63B. The angular acceleration calculating portion 63A performs second order differentiation of the target steering angle θ.sub.cmd to calculate a target angular acceleration d.sup.2θ.sub.cmd/dt.sup.2.”). Moreillon discloses “computing a feedback term as a function of the actual steering angle;” (See Moreillon [0015] “In the preferred embodiment of the present invention, the second setting portion includes a feedback control torque calculating portion that performs a predetermined feedback calculation on the angular deviation to calculate the feedback control torque,”) The actual steering angle is needed to determine the deviation, thus feedback is determined as a function of the actual steering angle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERROD IRVIN DAVIS whose telephone number is (571)272-7083. The examiner can normally be reached Monday-Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JERROD IRVIN DAVIS/Examiner, Art Unit 3664                                                                                                                                                                                                        

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664